Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the application filed on 07/19/2019 in which Claims 1-20 are presented for examination.

Drawings
The applicant’s drawings submitted on 07/19/2019 are acceptable for examination purposes. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10375052 B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-20 recite similar limitations as claims 1-20 of US patent No. 10375052 B2 as follows: 
       Instant application
    US No. 10375052 B2
Claim 1. A non-transitory computer-readable medium embodying a program executable in at least one computing device, the program, when executed by the at least one computing device, causing the at least one computing 













Claims 8 and 15.

Claims 2 and 9.

Claims 6 and 13.
Claim 1.  A non-transitory computer-readable medium embodying a program executable in at least one computing device, the program, when executed by the at least one computing device, being configured to cause the at least one 

Claims 8 and 15.

Claims 6 and 13.

Claims 11 and 18.

10375052 B2 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (U.S. patent No. 10375052 B2) substantially discloses the subject matter of claims 8 and 15 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (U.S. patent No. 10375052 B2).
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MILLER U.S. Publication No. 20150007291 A1 in view of Adams (U.S. Patent Application Publication 20090113543 A1).
As to claim 1, MILLER teaches a non-transitory computer-readable medium embodying a program executable in at least one computing device, the program, when executed by the at least one computing device, causing the at least one computing device to at least (MILLER Pa. [0007]) [a system may include instructions stored on a non-transitory computer readable storage medium and executable by at least one processor]: receive a request for an identity assertion from an email client (MILLER Fig. 2, Pa. [0038]) [an authentication request and credentials may be received from a client “202”…an assertion of authentication of the client may be received from the identity provider, by way of the proxy agent (206)], the request being generated in response to a redirection received in the email client from an authentication server (MILLER Pa. [0053]) [FIG. 4, the mobile client 102 is illustrated as transmitting an authentication request 402 to the mobile server 104. The mobile server 104 executes a redirect (HTTP 302 operation) 404 of the authentication request to the authentication engine 114], send the identity assertion to the email client (MILLER Pa. [0040]) [an assertion of authentication of the client may be received from the identity provider, by way of the proxy agent (206). For example, the authentication engine 114 may receive such an assertion from the identity provider 106, by way of the proxy agent 116. For example, in the examples described above in which the system 100 implements the SAML standard, the proxy agent 116 may communicate with the identity provider 106 in accordance with the configuration data 120, to thereby receive an assertion document from the identity provider 106.]
It is noted that MILLER does not appear explicitly disclose in response to determining that a mobile device executing the email client is unauthenticated, send to the mobile device a response to the request indicating that the mobile device is unauthorized to access the email service; identify a device certificate signature associated with the mobile device, the device certificate signature generated from a device certificate used to secure network traffic between the mobile device at least one computing device; determine that the device certificate is unexpired and unrevoked; determine that the mobile device is authorized to access the email service of the user based upon the device certificate signature; and in response to determining that the device certificate signature is unexpired and unrevoked and that the mobile device is authorized to access the email service.
However, Adams discloses in response to determining that a mobile device executing the email client is unauthenticated, send to the mobile device a response to the request indicating that the mobile device is unauthorized to access the email service (Adams Fig. 3a, Pa. [0033]) [If the verification is not successful and the authentication information is determined to be not valid, then the user is not authenticated and access is not granted at 570]; identify a device certificate signature associated with the mobile device, the device certificate signature generated from a device certificate used to secure network traffic between the mobile device at least one computing device (Adams Pa. [0028]) [add a digital signature to an e-mail message or other message being sent by user device 100, the mobile device may send a hash of the contents of the message to the access device 104 over the communication link 36. The access device 104 passes the hash to the security token 108, which produces a digital signature from the hash and the sender's private signing key, which is stored in the security token 108. The security token 108 then passes the digital signature to the access device 104, which forwards it to the user device 100 via the communication link 36 so that the user device can transmit it along with the message to the appropriate messaging server] [0031] [A further certificate stored at the user device 100 may be designated for use as a signing certificate (not shown) for signing or encrypting messages, as described above]; determine that the device certificate is unexpired and unrevoked (Adams Pa. [0056]) [If the status indicator 45 comprises a timestamp that is older than a predetermined threshold, then the certificate may be deemed invalid even though the certificate is, otherwise, unexpired and not revoked, according to the status indicator 45]; determine that the mobile device is authorized to access the email service of the user based upon the device certificate signature (Adams Pa. [0036]) [First, the validity of the authentication information (referred to in FIG. 4 as a certificate) is determined at 359. If the certificate is not valid, then the user is not authenticated and access is denied at 360. If the certificate is determined to be valid, then three of the possible authentication branches are shown in FIG. 4]; and in response to determining that the device certificate signature is unexpired and unrevoked (Adams Pa. [0056]) [If the status indicator 45 comprises a timestamp that is older than a predetermined threshold, then the certificate may be deemed invalid even though the certificate is, otherwise, unexpired and not revoked, according to the status indicator 45] and that the mobile device is authorized to access the email service (Adams Pa. [0036]) [First, the validity of the authentication information (referred to in FIG. 4 as a certificate) is determined at 359. If the certificate is not valid, then the user is not authenticated and access is denied at 360. If the certificate is determined to be valid, then three of the possible authentication branches are shown in FIG. 4]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Adams to the technic of identity verification system of MILLER would have yield predictable results and resulted in an improved system, namely, a system that would provide authentication certificate management for access to a wireless communication device (Adams Pa. [0002])

As to claim 2, the combination of MILLER and Adams discloses wherein the response indicating that the mobile device is unauthorized to access the email service of the user (Adams Pa. [0036]) [First, the validity of the authentication information (referred to in FIG. 4 as a certificate) is determined at 359. If the certificate is not valid, then the user is not authenticated and access is denied at 360. If the certificate is determined to be valid, then three of the possible authentication branches are shown in FIG. 4] comprises a security assertion markup language (SAML) redirection (MILLER Pa. [0054]) [he authentication engine 114 also retrieves the appropriate SAML configuration (408), and obtains the correct POST target configuration (410), all of which will be stored within the configuration data 120 of the proxy agent 116]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Adams to the technic of identity verification system of MILLER would have yield predictable results and resulted in an improved system, namely, a system that would provide authentication certificate management for access to a wireless communication device (Adams Pa. [0002])

As to claim 3, the combination of MILLER and Adams discloses wherein an operating system of the mobile device is Android (Adams Fig. 2, Pa. [0026]) [Mobile device 100 can be having any OS including Android as needed]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Adams to the technic of identity verification system of MILLER would have yield predictable results and resulted in an improved system, namely, a system that would provide authentication certificate management for access to a wireless communication device (Adams Pa. [0002])

As to claim 4, the combination of MILLER and Adams discloses wherein the device certificate installed on the mobile device by a management service upon enrollment of the mobile device with the management service as a managed device (Adams Pa. [00262]) [The processor 306 may execute a number of applications that control basic operations, such as data and voice communications via the communication interface 304, as well as a personal information manager that may be installed during manufacture and e-mail client for composing, editing, digitally signing and encrypting, and digitally verifying and decrypting messages.] [0031] [he user device 100 may be supplied with a number of certificates stored in memory; for example, an authentication certificate 35 may be designated for use in verifying the user's identity at login, or when the user attempts to access certain functions or data on the user device 100.]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Adams to the technic of identity verification system of MILLER would have yield predictable results and resulted in an improved system, namely, a system that would provide authentication certificate management for access to a wireless communication device (Adams Pa. [0002])

As to claim 5, the combination of MILLER and Adams discloses wherein the device certificate is installed as a portion of a single sign-on profile installed by the management service on the mobile device (Adams Pa. [0031]) [he user device 100 may be supplied with a number of certificates stored in memory; for example, an authentication certificate 35 may be designated for use in verifying the user's identity at login, or when the user attempts to access certain functions or data on the user device 100.]
(Adams Pa. [0002])

As to claim 6, the combination of MILLER and Adams discloses wherein the device certificate is associated with a virtual private network (VPN) client installed on the mobile device (Adams Pa. [00262]) [The processor 306 may execute a number of applications that control basic operations, such as data and voice communications via the communication interface 304, as well as a personal information manager that may be installed during manufacture and e-mail client for composing, editing, digitally signing and encrypting, and digitally verifying and decrypting messages, note: applications may included “virtual private network (VPN)” as needed]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Adams to the technic of identity verification system of MILLER would have yield predictable results and resulted in an improved system, namely, a system that would provide authentication certificate management for access to a wireless communication device (Adams Pa. [0002])

As to claim 7, the combination of MILLER and Adams discloses wherein the program causes the at least one computing device to determine that the mobile device is authorized to access the email service of the user by determining that the mobile device complies with at least one compliance rule or whether the mobile device is enrolled as a managed device with a management service (Adams Fig. 3a, Pa. [0033-0034]) [If the verification is successful and the authentication information is determined to be valid, then the user is authenticated to the user device 100 and access to the device's data stores and functions is granted at 560.]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Adams to the technic of identity verification system of MILLER would have yield predictable results and resulted in an improved system, namely, a system that would provide authentication certificate management for access to a wireless communication device (Adams Pa. [0002])

As to claims 8-14, claims 8-14 recite the claimed that contain respectively similar limitations as claims1-7 therefore, they are rejected under the same rationale.

As to claims 15-20, claims 15-20 recite the claimed that contain respectively similar limitations as claims1-6 therefore, they are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.